Citation Nr: 0629453	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister, Ms. G. G.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In February 2006, the appellant 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).  A copy of the 
hearing transcript is associated with the claims file.  


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's bilateral tinnitus and active 
service.


CONCLUSION OF LAW

The veteran's bilateral tinnitus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement regarding the issue addressed in this decision 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  The April 2003 VA notice and duty to 
assist letter satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection, 
of what VA would do or had done, and what evidence he should 
provide, and informed the veteran that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical records 
necessary to support his claim.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date, if service connection was granted on appeal.  
Since the veteran's claim for bilateral tinnitus is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

Service medical and personnel records, VA medical records, a 
VA examination report, and lay statements have been 
associated with the record.  The claims file reflects that 
the veteran provided information and signed release forms for 
two private physicians Dr. D. G. and Dr. B. C..  The VA 
obtained treatment records from Dr. B. C.'s office for August 
2002 through April 2003; but, in an August 2003 response, Dr. 
D. G.'s office replied that no records were available.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  

For the above reasons, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  Thus, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

The veteran claims that his tinnitus occurred or was 
aggravated in military service due to acoustical trauma.  

The veteran's claims file reflects that the veteran has a 
current medical diagnosis of tinnitus.  However, service 
medical records do not show any complaints, treatments, or 
diagnosis of tinnitus.  Further, the veteran's pre-enlistment 
and separation examinations reflect that the veteran's 
hearing was clinically normal in both instances.

Post-service medical evidence includes an August 2003 
audiological examination report.  After reviewing the 
veteran's claims file and medical history, the August 2003 VA 
examiner diagnosed the veteran with moderate, bilateral, 
periodic tonal tinnitus.  However, the examiner found that 
the medical evidence is inconsistent with the fact that the 
veteran's tinnitus began while in the military and opined 
that his tinnitus is less likely than not service connected.  
Further, as the veteran testified, that he was exposed to 
noise from helicopters during service, he did not complain of 
or receive treatment for tinnitus until he filed a claim with 
the VA in 2003, leaving a gap of approximately 36 years.  
Accordingly, the Board finds that the record does not 
indicate the required showing of continuity of symptoms after 
service to establish service connection.  In the absence of 
competent medical evidence linking the veteran's tinnitus to 
service, the veteran's claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his tinnitus.  However, the Board notes that 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for bilateral tinnitus and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


